Citation Nr: 0902034	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO. 03-18 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1978.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In May 2007, the Board of 
Veterans' Appeals (Board) denied the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).

In August 2008, pursuant to a joint motion by the veteran and 
VA (the parties), the Court vacated the Board's May 2007 
decision and remanded the matter to the Board for compliance 
with the instructions in the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

In the joint motion, the parties agreed that VA failed to 
satisfy its duty to notify the veteran of the evidence 
necessary to substantiate his claim of entitlement to service 
connection for psychiatric disability. 38 U.S.C.A. § 5103(a) 
(West 2002 and Supp. 2008); 38 C.F.R. § 3.159 (2008). 
Therefore, additional development of the record is necessary 
prior to further consideration by the Board. Accordingly, the 
case is REMANDED for the following actions:

1. Send the veteran a supplemental notice 
concerning the information and evidence 
necessary to substantiate his claim of 
entitlement to service connection for 
psychiatric disability. Such notice must 
include, but is not limited to, the types 
of evidence and who is responsible for 
providing it, as well as an explanation 
of the manner in which VA assigns 
disability ratings and effective dates 
should service connection be granted. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

2. When the foregoing actions have been 
completed, undertake any other indicated 
development, and readjudicate the issue 
of entitlement to service connection for 
psychiatric disability. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case and afforded an opportunity to 
respond. Thereafter, if in order, the 
case must be returned to the Board for 
further appellate consideration.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While the veteran need take no action unless he is notified 
to do so, he has the right to submit any additional evidence 
and/or argument on the matters the Board has remanded to the 
RO. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




